The opinion of the court was delivered by
Redfield, Ch. J.
The only question in the present case is, whether a town agent for selling liquors for medicinal, chemical and mechanical purposes, is liable to indictment for selling or giving away liquors for general purposes of drinking.
The statute in terms makes every one liable who shall furnish liquors in violation of the act. There is no intimation of any exception in regard to agents. And, in reason and policy, they are the last persons who ought to be excused, on account of the public trust reposed in them, and the great facilities they thereby acquire for doing public evil.
And the fact that a bond is given does not seem to us any bar to the remedy by indictment. The remedies are by no means concurrent, nor can the bond be made to take the place of the public prosecution; certainly not where imprisonment is the penalty. If there is any liability to double prosecution for any violations of law by the agent, there is certainly no .more danger of his suffering double punishment than in any case where there are concurrent remedies for the same cause of action, as in contract or tort. Judgment, that the respondent take nothing by his exceptions, and that he be fined $-• and costs, or the case remanded for trial at his election.